FILED

UNITED STATES DISTRICT COURT  _ 1 293

FOR THE DISTRICT OF COLUMBIA
Clerk, U 8 District & Bankruptcy
Courts for the District of Coiumbia

GUY WEEKS, )
)
Plaintiff, )
)
v. ) Civil Action No.
) ._ ,_,
wAsHiNGToN DC PQLICE, ) l z"' l l if 53
)
Defendant. )
MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haz`nes v. Kerrzer, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977). As

drafted, plaintiff s pleading fails to accomplish even these minimal goals.

Plaintiff alleges that "DC police on two occasions arrested [him] in the 900 block of
Connecticut Ave NW for no reason other than discrimination violating [his] constitutional[,]
civil and other rights." Compl. at l. For these and other alleged harms, plaintiff demands
monetary damages, yet he fails to set forth sufficient factual allegations showing that he is
entitled to relief. Nor does he include a short and plain statement of the grounds upon which the

Court’s jurisdiction depends.

The complaint does not comply with Rule S(a) and, accordingly, it will be dismissed. An

Order is issued separately.

united states Dtstri¢t Ju@/
j/¢r%*

DATE: